This opinion is subject to administrative correction before final disposition.




                             Before
               WOODARD, HITESMAN, and CRISFIELD,
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                          William J. MAY
             Private First Class (E-2), U.S. Marine Corps
                              Appellant

                             No. 201800328

                          Decided: 20 June 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judges: Lieutenant Colonel Emily A. Jackson-Hall, USMC
 (arraignment); Lieutenant Colonel Forrest W. Hoover, USMC (motion
 hearing); Major Terrance J. Reese, USMC (trial). Sentence adjudged
 2 August 2018 by a general court-martial convened at Marine Corps
 Base Camp Lejeune, North Carolina, consisting of a military judge sit-
 ting alone. Sentence approved by convening authority: reduction to
 E-1, confinement for 10 months, and a bad-conduct discharge.

 For Appellant: Captain Thomas R. Fricton, USMC.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                     United States v. May, No. 201800328


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2